Name: COMMISSION REGULATION (EC) No 1134/95 of 18 May 1995 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  plant product;  tariff policy
 Date Published: nan

 No L 112/28 fEN Official Journal of the European Communities 19 . 5. 95 COMMISSION REGULATION (EC) No 1134/95 of 18 May 1995 fixing the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the corrective amount must be fixed at the same time as the refund and according to the same procedure ; whereas it may be altered in the period between fixings ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 150/95 f), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (% as last amended by Regula ­ tion (EC) No 1053/95 0 ; Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 13(4) thereof, Whereas Article 13 (4) of Regulation (EEC) No 1766/92 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation, must be applied on request to exports to be effected during the period of validity of the export licence ; whereas, in this case, a corrective amount may be applied to the refund ; Whereas Commission Regulation (EEC) No 1533/93 of 22 June 1993 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the cereals and the measures to be taken in the event of disturbance on the market for cereals (2), as last amended by Regulation (EC) No 3304/94 (% allows for the fixing of a corrective amount for the products listed in Article 1 ( 1 ) (c) of Regu ­ lation (EEC) No 1766/92 ; whereas that corrective amount must be calculated taking account of the factors referred to in Article 2 of Regulation (EEC) No 1533/93 ; Whereas the world market situation or the specific re ­ quirements of certain markets may make it necessary to vary the corrective amount according to destination ; HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 which is appli ­ cable to export refunds fixed in advance in respect of malt shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 19 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 151 , 23. 6. 1993, p. 15. 0 OJ No L 341 , 30. 12. 1994, p. 48 . (4) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . ( «) OJ No L 108 , 1 . 5. 1993, p. 106. 0 OJ No L 107, 12. 5 . 1995, p. 4. 19. 5. 95 rEN~l Official Journal of the European Communities No L 112/29 ANNEX to the Commission Regulation of 18 May 1995 fixing the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 6th period 11 0709 90 60 000  _______ 0712 90 19 000         1001 10 00 200       _ _ 1001 10 00 400     1001 90 91 000  ______ _ __ 1001 90 99 000 03 0 0 0 4-45,50 + 45,50   1002 00 00 000 01 0 0 0 0 0   1003 00 10 000        _ 1003 00 90 000 01 0 - 35,00 0 0 0   1004 00 00 200      _  _ 1004 00 00 400 01 0 0 0 0 0   1005 10 90 000  ______ _ 1005 90 00 000       _ _ 1007 00 90 000     _ 1008 20 00 000        _ 1101 00 11 000  _ _    _ _ 1101 00 15 100 01 0 0 - 35,00 - 35,00 - 35,00   1101 00 15 130 01 0 0 - 35,00 - 35,00 - 35,00   1101 00 15 150 01 0 0 - 35,00 - 35,00 - 35,00   1101 00 15 170 01 0 0 - 35,00 - 35,00 - 35,00   1101 00 15 180 01 0 0 - 35,00 - 35,00 - 35,00   1101 00 15 190       __ 1101 00 90 000       _ _ 1102 1000500 01 0 0 - 35,00 - 35,00 - 35,00   1102 10 00 700        _ 1102 10 00 900       1103 11 10 200 01 0 0 0 0 0   1103 11 10 400 01 0 0 0 0 0   1103 11 10 900         1103 11 90 200 01 0 0 0 0 0   1103 11 90 800       _ _ (') The destinations are identified as follows : 01 all third countries, 02 other third countries, 03 China. NB : The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7. 1992, p. 20).